b ' ` ` have actually voted at
COUNTY SEAT: REMOVAL. Otherwise qualified voters need not _
previous election or be registered to sign petition for changing county seat. Minn. Stat.
§§ 372.01, 372.03 (l994).

106-c

January 24, 1995

Michelle E. Moren
Roseau County Attomey
309-1/2 Third Street N.W.
P.O. Box 239

Roseau, MN 56751

Dear Ms. Moren:

In your letter to the Off`ice of the Attomey General, you set forth the following:
FACTS

()n January 9, 1995 , two petitioners filed a notice of intention to circulate a
petition for changing the county seat, pursuant to Minn. Stat. ch. 372 (1994).
Minn. Stat. § 372.01 (1994) provides in pertinent part:

When a petition is presented to the auditor of any county in the following
form: "To the county board of the county of , Minnesota: The
undersigned legal voters of this county request that the county seat be changed to
(here designate the place)," signed by a least 60 percent of those voting in the

county at the last preceding general election, accompanied by affidavits Of at least
two of the signers stating that

(a) the petition signatures are genuine,

(b) they were signed within 60 days before the date of the affidavits, and

(c) when signing the petition the petitioners were legal voters of the
county, and the notice of intention to circulate the petition under section 372.02

was given. the auditor shall immediately file the petition and affidavits and

make, seal. and file in the auditor`s office an order for a special meeting of the
county board to consider the petition.

You then ask substantially the following questions:

Michelle E. Moren
January 24, 1995
Page 2

QUESTION ONE

Does this requirement that the petitions be signed by " 60 percent of those voting
in the county at the last preceding general election," mean that only individuals
who actually voted in Roseau County in November 1994, will be eligible to sign
the petition?

OPINION

While the matter is not free from doubt, it is our opinion that the language referred to
does not require that each petition signer must have actually voted in the county in the
November, 1994 general election. Rather we believe that the petition would be valid if signed

by a number of qualified voters equal to 60 percent of the number of persons voting in the last

general election.

Prior to 1985, such was clearly the case. Minn: Stat. §372.01 (1984) provided in
pertinent part:

When there shall be presented to the auditor of any county a petition
substantially in the following form: "To the county board of the county of
, Minnesota: The undersigned legal voters of this county

pray that the county-seat thereof be changed to (here designate the place)," signed
by legal voters of the county to a number equal to not less than 60 percent of the
whole number voting therein at the last preceding general election . . . the auditor
shall forthwith file the petition and affidavits, and make, seal, and file in his

office an order for a special meeting of the county board to consider such
petition,

This language clearly required only that the number of signers equal at least 60 percent
of the number of persons voting at the preceding election. However, that language was
changed in 1985 by Act of May lO, 1995, ch. 109, § 3 1985 Minn. Laws at 271 as follows:

When there-shaH-be a petition i_s presented to the auditor of any county a
petitien-substant»ially in the following form: "To the county board of the county
of , Minnesota: The undersigned legal voters of this county
pray reguest that the county-seat theirle be changed to (here designate the
place)," signed by le‘ga¥~eter-ef+he-ee&nty~te-a-nw%beeequal-teazet-less-tha§ a_t
lea;st 60 percent of the whale-amber w voting thei=ein in-the county at the last
preceding general election. accompanied by affidavits of net-less-thaa at least two

of the signers thereef- stating that. te-the-lenew239 Minn. 357, 58 N.W.?.d 851 (1953).

Michelle E. Moren

January 24, 1995
Page 5

Finally, section 372.01 as amended remains consistent with itself and other provisions of
Chapter 372 only to the extent that the 60 percent requirement is interpreted as referring to the
number of signatures needed rather than requiring signers be persons who actually voted at the
previous election. Minn. Stat. § 372.01 both before and after the 1985 amendment requires
affidavits concerning the petition signatures. L_e_._, that they are genuine, were signed within
60 days prior to the affidavits and that the signers were "1ega1 voters of the County."
Section 372.03, before and after 1985 , provides for the Board to inquire into and verify the
same conditions contained in this affidavit and also determine whether any signatures have
been withdrawn. The board is required to strike from the petition all signatures not meeting
the affidavit criteria and any which have been withdrawn. Neither the required affidavits nor
the board’s review-and-strike authority contain any reference to the question of whether a
signer actually voted in the previous election. Had the legislature intended to impose such a
new requirement in 1985, it seems clear that parallel changes would have been made to
conform the certification and board review provisions to include that requirement. The fact
that no such amendments were made is further support for the conclusion that no additional
substantive requirements for the petitioners were intended.

For the foregoing reasons, we are of the opinion that legal voters of the county need not
have actually voted in the 1994 general election to be counted in determining whether the
60 percent requirement of section 372.01 has been met.

QUESTION TWO

Must persons be registered pursuant to Minn. Stat. ch. 201 to be

considered a "1egal voters" eligible to sign a petition pursuant to Minn. Stat.
§ 372.01 (1994)?

Michelle E. Moren
January 24, 1995
Page 6

OPINION

We answer your question in the negative. As you point out, Minn. Stat. §201.014
(1994) sets forth the legal qualifications concerning a person’s eligibility as a voter. §eLa_B_o
Minn. Const. art. 7, § 1. The fact that an eligible voter is required to register prior to actually
voting does not, in our view, impose an added qualification upon the status of being a "1ega1"
voter. Rather, it is more in the nature of an administrative mechanism whereby that status is
to be formally confirmed prior to casting a ballot.

This conclusion is consistent with several Minnesota court decisions and opinions of this
office which have addressed the status of unregistered voters as petition signers under various
statutes and charter provisions. See e.g., Eastwood v. Donovan, 259 Minn. 43,
105 N.W.2d 686 (1960) ("elector"); Gould v. Citv of Bloomington, 394 N.W.2d 149 (Minn.
Ct. App. 1986) ("qualifie'd electors"); Op. Atty. Gen. 218-C-1 December 11, 1947 ("1egal
voter"): 106E, March 6, 1946 (legal voters); 183-R September 17, 1932 (qualified electors).

If the legislature intended to impose registration as a condition for signing the petitions,
it could easily have imposed that requirement expressly. Lf Minn. Stat. §§ 6.54, 204C.05,
subd. lb, 340A.416, 340A.602, 351.16 (1994).

Thus, it is our view that registration is not required as a condition for eligibility to sign
the petitions pursuant to Minn. Stat. § 372.01.

Best regards,

HUBERT H. HUMPHREY III
Attorney General

 

KENNETH E. RASCHKE, JR.
Assistant Attorney General

fc/l»

'¢s\_s_'_-iiwh RM- ltn. r£usl'z_-;>:»§_-~'¢rzig___

ran ims _1;_=_27_11¢1..004__§41~_?`:,_' :

 

  
  

 
  
 

11

1

Coutta¢|&Resmmh _._.-_ _A_' _-~,--r-'~ \ ~ ~~_Senate .. _ .
\Y'L:=;T:' ,.; '. - . ~ State of Minnesota
’A-lmu°m. `, ‘ ` " " r having
cithcr registered or coupon bonds. rcde:s; law
requires all municipal bonds that are tax exempt :: be
in registered form. '

Repeels section 377.02, which provides Fcr peyme~r o‘
goods delivered or received by thc county almshouso.

|ngis\nt\vn Rnf. |\h.

TF\ZE|?-?q$-W?S! ]nn 17'QS 13278 Nn.nUA P.Od

Sinco aimanousee do not exist anymnr¢, +n¢ g,c;i°n ;.
obsolete,

nepeell sections 392.01-392.03, which permit the county
board to eppoint a county purchasing eqent. Authority
to create a county purchasinq.depaztnnnt is annum-md
in sections 392.06-392.11. eo that the sections
proposed for repeal are redundant with these sectionu,

Repeala sections 395.01-395.03, which permit the county

_board to maintain a demonstration farm under the

supervision of the department of aqriculiure cf the
Univereity c£ Minnesota. The sections proposed for
repeal are obsolete.

Repeals sections 395.14-395.24. which permit the county
to make seed and feed loans to county reeidents. The
sections proposed for repeal are obsolete.

BCO:Cf

\